Case: 18-41157     Document: 00515551863         Page: 1    Date Filed: 09/03/2020




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 3, 2020
                                 No. 18-41157
                                                                        Lyle W. Cayce
                                                                             Clerk

 Wearren Floyd Murrell,

                                                        Petitioner—Appellant,

                                     versus

 Bobby Lumpkin, Director, Texas Department of
 Criminal Justice, Correctional Institutions Division,

                                                        Respondent—Appellee.



                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 3:17-CV-351


 Before Higginbotham, Smith, and Oldham, Circuit Judges.
 Per Curiam:*
        Wearren Floyd Murrell, Texas prisoner # 1520340, was convicted of
 one count of murder and two counts of aggravated robbery and sentenced to
 30 years of imprisonment on each count. Murrell seeks a certificate of


        *
          Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5TH CIRCUIT Rule 47.5.4.
Case: 18-41157     Document: 00515551863         Page: 2     Date Filed: 09/03/2020




                                  No. 18-41157


 appealability (COA) to appeal the dismissal of his 28 U.S.C. § 2254 habeas
 application by the district court as time barred and the denial of his Federal
 Rule of Civil Procedure 59(e) motion to alter judgment. Murrell raises claims
 of ineffective assistance of counsel and an involuntary and void plea
 agreement. He urges that the violation of his rights as a foreign national
 under Article 36 of the Vienna Convention on Consular relations excuses any
 procedural default by him in regard to his § 2254 application. Murrell also
 argues that the district court should have held an evidentiary hearing on his
 claims.
        To obtain a COA, Murrell must make “a substantial showing of the
 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El v.
 Cockrell, 537 U.S. 322, 336 (2003). When, as here, the district court’s denial
 of relief is based upon procedural grounds without analysis of the underlying
 constitutional claims, “a COA should issue when the prisoner shows, at least,
 that jurists of reason would find it debatable whether the petition states a
 valid claim of the denial of a constitutional right and that jurists of reason
 would find it debatable whether the district court was correct in its
 procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Murrell
 has not made the requisite showing. See id.
        Murrell’s motion for a COA is DENIED. A COA is not required to
 appeal the denial of an evidentiary hearing in a federal habeas proceeding.
 See Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016). Murrell’s request
 for a COA on the evidentiary hearing issue is DENIED as unnecessary and
 the judgment is AFFIRMED as to that claim.




                                       2